DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 10/11/22.
	Claims 1-20 are pending. 

Response to Arguments
The applicant argues that the cited art does not teach an annotation of the predicted measure of completion that is different from a remaining total number of turns as predicted. Upon further consideration, a new ground of rejection is applied, explained below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20210160374, Herein “Richards”) in view of Fuchs et al. (US 20090319917, Herein “Fuchs”).
Regarding claim 1, Richards teaches A system, comprising:
one or more hardware processors configured by machine-readable instructions (hardware ([0059] and [0060])) to:
receive a conversation thread associated with collaboratively developed content (a current conversation thread between an agent and a user, the conversation performed collaboratively, such as in collaboration with a system to determine whether to pursue the conversation with an agent or a bot, and further performed collaboratively with respect to previous conversation threads that have been performed successfully [0035], associated with collaborative content such as the current thread and a possible determination to switch to a bot conversation [0015] and further associated with a collaborative effort involving previous threads each collaboratively determined as successful ([0035] to [0040])), the conversation thread including a plurality of comments authored by multiple different authors (e.g., communication session that is currently between an agent and a user [0015]);
generate a predicted measure of completion for the received conversation thread, the predicted measure of completion being at least one of a predicted number of remaining actions until the received conversation thread is resolved or a predicted number of total actions for the conversation thread to be resolved (an estimated number of steps corresponding to a task of a current conversation thread, such as leading to a successful completion/outcome [0035]); 
provide, for display at a user interface, the predicted measure of completion for the received conversation thread, the predicted measure of completion being associated with the conversation thread at the user interface (calculate length of task for completion [0035]; and while “for display at a user interface” is non-functional, intended use language, in an effort to advance prosecution, Richards goes on to disclose such status measures as the calculated predicted task length may be displayed, such as by display the measure (e.g., duration or length) required to complete the task within the current conversational thread [0040]; that is, based on the determined paths that may be used to resolve the conversation and with respect to the analyzed threads, indicate to the user the path data (paths that may be used by the bot program, as described by Richards [0040]);  “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).

However, Richards fails to specifically teach and an annotation of the predicted measures of completion that is different from a remaining total number of turns as predicted.
	Yet, in a related art, Fuchs discloses annotations including meta-data in association with displaying an estimated time. That as, with respect to a conversation thread (e.g., a particular topic) users may make comments associated with expected durations, the comments used in determining an expected duration (e.g., average remaining time for a respective conversation thread or topic), and displaying the expected duration in addition with meta-data, such as user and topic identifiers (fig. 4; [0021] to [0029]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation of the estimated conversation duration of Fuchs with the conversation analysis and duration prediction of Richards to have an annotation of the predicted measures of completion that is different from a remaining total number of turns as predicted. The combination would allow for, according to the motivation of Fuchs, multiple parties within a communication to more easily discuss issues by having a better idea of the amount of time remaining with respect to a certain conversation thread various users have commented on, such as with respect to commenting by respective users on a certain conversation topic, further providing each of the users an estimated time to completion for the respective topic in addition to other conversation meta-data, such as conversation thread identifying information, and making such information clear in association with respective, relevant meta-data annotation(s) ([0002] to [0005]). 
	Furthermore, Fuchs teaches:
	receive a conversation thread associated with collaboratively developed content, the conversation thread including a plurality of comments authored by multiple different authors (each user commenting on a particular conversation topic, such as for suggesting interest in a respective content, as determined by each individual user [0025]; for interest, each user may comment on a particular subject (e.g., a respective topic associated with a particular topic of topics management conversation thread (Fig. 4));
	generate a predicted measure of completion for the received conversation thread (an estimated time, updated based on the number of comments of the respective users, for computing an averaged estimated time remaining for a respective conversation topic [0025]);
 provide, for display at a user interface, the predicted measure of completion for the received conversation thread, the predicted measure of completion being associated with the conversation thread at the user interface (displaying an estimated completion time at user interface (fig. 4), the calculated estimated average time displayed to all of the users, in addition to other data such as associated discussion thread meta-data [0025]).

Regarding claim 6, Richards in view of Fuchs teaches the limitations of claim 1, as above.
Furthermore, Richards teaches The system of claim 1, wherein the conversation thread associated with the collaboratively developed content is received at a machine learning model trained on a plurality of resolved conversation threads (training performed using successfully resolved outcomes [0035]).

Regarding claim 9, Richards in view of Fuchs teaches the limitations of claim 1, as above.
Furthermore, Richards teaches The system of claim 1, wherein the predicted number of total actions for the conversation thread to be resolved is a predicted number of total comments to resolve the conversation thread (predicted number of steps to resolve the conversation such as based on a determined number of steps of a conversation process leading to a successful resolved outcome of other conversation threads [0035]).

Regarding claim 10, Richards teaches A computer-readable storage medium comprising instructions being executable by one or more processors to perform a method (hardware ([0059] and [0060])), the method comprising:
receiving at a machine learning model trained on a plurality of resolved conversation threads (prior conversations, each conversational thread associated with a successful determination corresponding with, e.g., a length or number of steps of the conversational process leading to a successful outcome, further for use in training a model by determining an average path length leading to a successful outcome corresponding to a given task [0035]), a conversation thread associated with collaboratively developed content (a conversation between a user and an agent, collaboratively performed between the user and agent by developing a current conversation thread ([0003] and [0014]); even further, the current conversation is associated with collaboratively performed successful determinations of previous conversations, intended as a training model [0035]), wherein the conversation thread includes a plurality of comments authored by multiple different authors (thread between an agent and user, each conversational session occurring between an agent and a user (abstract, [0002], [0003], [0014]));
generating a predicted measure of completion for the received conversation thread (predicted number of steps [0035]); and
providing, for display at a user interface, the predicted measure of completion for the received conversation thread, the predicted measure of completion being associated with the conversation thread at the user interface (provide the result of an incentive calculation for display, such as a duration that may be required to complete the task [0040]; Examiner’s note: “for display at a user interface” is non-functional, intended use language; however, in an effort to advance prosecution, the predicted measure is provided for display, such as to incentive the user based on the rendered expected level of completion required for the current conversation thread [0040]).

However, Richards fails to specifically teach and an annotation of the predicted measures of completion that is different from a remaining total number of turns as predicted.
	Yet, in a related art, Fuchs discloses displaying an estimated time, in addition to other metadata such as priority and user identification, in association with a respective thread (fig. 4; [0021] to [0029]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation of the estimated conversation duration of Fuchs with the conversation analysis and duration prediction of Richards to have an annotation of the predicted measures of completion that is different from a remaining total number of turns as predicted. The combination would allow for, according to the motivation of Fuchs, multiple parties within a communication to more easily discuss issues by having a better idea of the amount of time remaining with respect to a certain conversation thread various users have commented on, such as with respect to commenting by respective users on a certain conversation topic, further providing each of the users an estimated time to completion for the respective topic in addition to other conversation meta-data, such as conversation thread identifying information, and making such information clear in association with respective, relevant meta-data annotation(s) ([0002] to [0005]). 
	Furthermore, Fuchs teaches:
	receive a conversation thread associated with collaboratively developed content, the conversation thread including a plurality of comments authored by multiple different authors (each user commenting on a particular conversation topic, such as for suggesting interest in a respective content, as determined by each individual user [0025]; for interest, each user may comment on a particular subject (e.g., a respective topic associated with a particular topic of topics management conversation thread (Fig. 4));
	generating a predicted measure of completion for the received conversation thread (an estimated time, updated based on the number of comments of the respective users, for computing an averaged estimated time remaining for a respective conversation topic [0025]);
 provide, for display at a user interface, the predicted measure of completion for the received conversation thread, the predicted measure of completion being associated with the conversation thread at the user interface (displaying an estimated completion time at user interface (fig. 4), the calculated estimated average time displayed to all of the users, in addition to other data such as associated discussion thread meta-data [0025]).




Claims 2-4, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Fuchs in view of Bhatt et al. (US 20190102078, Herein “Bhatt”).
Regarding claim 2, Richards in view of Fuchs teaches the limitations of claim 1, as above.
Furthermore, Richards teaches The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
receive a plurality of conversation threads associated with the collaboratively developed content (a plurality of communication sessions, such as including a current and previous sessions, each session corresponding with a conversation thread [0035]), the plurality of conversation threads each including a plurality of comments authored by multiple different authors (each session including conversation data, such as conversations that may be determined as successful, each conversation thread corresponding with a respective user, such as the same user who performs a successful resolution [0035]);
for each conversation thread of the plurality of conversation threads, generate a predicted measure of completion for the respective conversation thread (for each current thread among a plurality of threads (e.g., previous threads and among current threads subsequently included as previous thread), generate an estimated path length for thread, including the estimated path for the current thread and the estimated path for each of the previous threads [0035]).

However, Richards in view of Fuchs fails to specifically teach cause the plurality of conversation threads to be displayed at the user interface based on the respective predicted measure of completion for respective conversation threads.
Yet, in a related art, Bhatt discloses a visual user interface for paths of conversations such that the conversations may be filtered based on status (completed or incomplete) [0132].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the displaying the threads such as for performing sorting of threads based on determined level of completion of Bhatt with the rendering for display status of conversation threads based on trained model of Richards in view of Fuchs to have cause the plurality of conversation threads to be displayed at the user interface based on the respective predicted measure of completion for respective conversation threads. The combination would allow for, according to the motivation of Bhatt, providing for sorting or filtering conversations based on a status according to a user’s visualization preference, thereby showing a more efficiently arrangted aggregate view of selected and desired conversations among the conversations, futher allowing for better rendering of the stage of conversations’ respective flow [0132]. 

Regarding claim 3, Richards in view of Fuchs in view of Bhatt teaches the limitations of claims 1 and 2, as above.
Furthermore, Bhatt teaches The system of claim 2, wherein the plurality of conversation threads is displayed as being sorted according to a user indicated selection associated with the predicted measure of completion for each conversation thread (sorting/filtering the threads based on the status of completed or incomplete [0132]).

Regarding claim 4, Richards in view of Fuchs in view of Bhatt teaches the limitations of claims 1 and 2, as above.
Furthermore, Richards teaches The system of claim 2, wherein the one or more hardware processors are further configured by machine-readable instructions to: generate a predicted measure of completion associated with the collaboratively developed content, the predicted measure of completion being based on the plurality of conversation threads (based on other (e.g., previous) conversation threads, estimate an expected conversation path length (e.g., number of steps to successful resolution of the conversation) ([0035] to [0040])).

Regarding claim 7, Richards in view of Fuchs teaches the limitations of claim 1, as above.
However, Richards in view of Fuchs fails to specifically teach The system of claim 1, wherein the predicted measure of completion is displayed at the user interface in a graphical form.
Yet, in a related art, Bhatt discloses graphical representation of completion states of respective threads (e.g., fig. 8) such that the status is rendered in graphical format according to the sorting performed by the user, such that a graph of a further graphical representation corresponds to the state of a given conversation flow (e.g., completed or incomplete representations) [0132]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the sorting of threads based on determined level of completion of Bhatt with the rendering for display status of conversation threads based on trained model of Richards in view of Fuchs to have wherein the predicted measure of completion is displayed at the user interface in a graphical form. The combination would allow for, according to the motivation of Bhatt, providing for sorting or filtering conversations based on a status according to a user’s visualization preference, thereby showing a more efficiently arranged aggregate view of selected and desired conversations among the conversations, further allowing for better rendering of the stage of conversations’ respective flow [0132]. 

Regarding claim 8, Richards in view of Fuchs  teaches the limitations of claim 1, as above.
However, Richards in view of Fuchs fails to specifically teach The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
select a comment thread from a plurality of comment threads based on the predicted measure of completion.
Yet, in a related art, Bhatt discloses selecting based on filtering and sorting with respect to a status of completion of the conversations/threads [0132] and, even further selection  may be performed based on auser navigation command to navigate to individual, selected conversations associated with the determined completion state [0132].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the sorting of threads based on determined level of completion of Bhatt with the rendering for display status of conversation threads based on trained model of Richards in view of Fuchs to have wherein the one or more hardware processors are further configured by machine-readable instructions to:  select a comment thread from a plurality of comment threads based on the predicted measure of completion. The combination would allow for, according to the motivation of Bhatt, providing for sorting or filtering conversations based on a status according to a user’s visualization preference, thereby showing a more efficiently arranged aggregate view of selected and desired conversations among the conversations, further allowing for better rendering of the stage of conversations’ respective flow [0132]. 
Furthermore, Bhatt teaches:
provide, for display at the user interface, the selected comment thread (selected thread for display based on a filter and/or sort [0132]) as a recommend comment thread (“recommend” based on a thread determined according to the sort and/or filter operation [0132]) for completion by a user (“for completion by a user” is a non-functional, intended use language – see the rationale explanation elsewhere within this Office action for description of non-functional, intended use language; however, in an effort to advance prosecution, Bhatt makes abundantly clear for completion by a user as follows: navigating to a selected conversation thread based on the represented complete or incomplete status [0132]. 

Regarding claim 11, the claim recites similar limitations as claim 2 – see above.

Regarding claim 12, the claim recites similar limitations as claim 3 – see above.


Claim(s) 14-16 and 18-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Bhatt in view of Fuchs. 
Regarding claim 14, Richards teaches A method, comprising:
receiving a plurality of conversation threads (a plurality of threads each corresponding with a path and having an associated path length, the average of which can be used to estimate an average number of steps corresponding with conversation threads leading to a successful outcome [0035]) associated with collaboratively developed content (users collaborating by each offering a measured, successful resolution corresponding with a previous conversation thread [0035]), the plurality of conversation threads each include a plurality of comments authored by multiple different authors (each thread including a plurality of comments such as comment steps of a given conversation thread [0035]);
for each conversation thread of the plurality of conversation threads, generating a predicted measure of completion for the respective conversation thread (for each thread, generate a path length (e.g., the steps of a conversation thread) [0035]), the predicted measure of completion being at least one of a predicted number of remaining actions until the respective conversation thread is resolved or a predicted number of total actions for the respective conversation thread to be resolved (a predicted path lengths of steps in a given conversation thread/process [0037]; a determined number of steps involved in leading to a successful outcome [0035]; that is, for each of the examined conversation threads, path lengths of steps until the respective conversation is resolved or successfully completed are measured [0036]; in other words, for a current conversation thread, the predicted measure is the number of steps predicted to be needed to be added to the current conversation in order to resolve the current conversation, whereas the predicted measure for the other, earler conversation threads, the predicted measure is a predicted or calculated number of actions that occur up until the respective conversation is resolved or completed successfully).

However, Richards fails to specifically teach providing, for display at a user interface, the plurality of conversation threads to be displayed at the user interface based on the respective predicted measure of completion for each conversation thread.
Yet, in a related art, Bhatt discloses displaying the conversation threads such that a user may view and interact with (e.g., sort) the conversation threads based on the state (e.g., complete or incomplete) of the respective threads [0132]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the sorting of threads based on determined level of completion of Bhatt with the rendering for display status of conversation threads based on trained model of Richards to have providing, for display at a user interface, the plurality of conversation threads to be displayed at the user interface based on the respective predicted measure of completion for each conversation thread. The combination would allow for, according to the motivation of Bhatt, providing for sorting or filtering conversations based on a status according to a user’s visualization preference, thereby showing a more efficiently arranged aggregate view of selected and desired conversations among the conversations, further allowing for better rendering of the stage of conversations’ respective flow [0132]. 

However, Richards in view of Bhatt fails to specifically teach and an annotation of the respective predicted measures of completion that is different from a remaining total number of turns as predicted.
	Yet, in a related art, Fuchs discloses displaying an estimated time, in addition to other metadata such as priority and user identification, in association with a respective thread (fig. 4; [0021] to [0029]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation of the estimated conversation duration of Fuchs with the conversation analysis and duration prediction of Richards to have an annotation of the predicted measures of completion that is different from a remaining total number of turns as predicted. The combination would allow for, according to the motivation of Fuchs, multiple parties within a communication to more easily discuss issues by having a better idea of the amount of time remaining with respect to a certain conversation thread various users have commented on, such as with respect to commenting by respective users on a certain conversation topic, further providing each of the users an estimated time to completion for the respective topic in addition to other conversation meta-data, such as conversation thread identifying information, the annotation data providing relevant information to the user with respect to a respective conversation thread ([0002] to [0005]). 
	Furthermore, Fuchs teaches:
	receiving a plurality of conversation threads associated with collaboratively developed content, the plurality of conversation threads including a plurality of comments authored by multiple different authors (a plurality of conversation threads, each associated with a respective topic on which users may comment (e.g., provide a level of interest), further providing for each conversation thread an aggregate interest corresponding with a respective conversation duration; each user commenting on a particular conversation topic, such as for suggesting interest in a respective content, as determined by each individual user [0025]; for interest, each user may comment on a particular subject (e.g., a respective topic associated with a particular topic of topics management conversation thread (fig. 4));
	for each conversation thread of the plrilaity of conversation threads, generating a predicted measure of completion for the received conversation thread (an estimated time, updated based on the number of comments of the respective users, for computing an averaged estimated time remaining for a respective conversation topic [0025]);
 providing, for display at a user interface, the plurality of conversation threads to be displayed at the user interface based on the respective predicted measure of compleation ofr each conversation thread (displaying an estimated completion time at user interface (fig. 4), the calculated estimated average time displayed to all of the users, in addition to other data such as associated discussion thread meta-data [0025]).

Regarding claim 15, Richards in view of Bhatt in view of Fuchs teaches the limitations of claim 14, as above.
Furthermore, Bhatt teaches The method of claim 14, wherein the plurality of conversation threads is sorted according to a user indicated selection associated with the predicted measure of completion for each conversation thread (sorting/filtering the threads based on the status of completed or incomplete [0132]).

Regarding claim 16, Richards in view of Bhatt in view of Fuchs teaches the limitations of claims 14 and 15, as above.
Furthermore, Richards teaches The method of claim 15, further comprising generating a predicted measure of completion associated with the collaboratively developed content, the predicted measure of completion being based on the plurality of conversation threads (estimated number of path steps to successful completion ([0035] to [0040])).

Regarding claim 18, Richards in view of Bhatt in view of Fuchs teaches the limitations of claim 14, as above.
Furthermore, Richards teaches The method of claim 14, wherein the plurality of conversation threads associated with the collaboratively developed content are received at a machine learning model trained on a plurality of resolved conversation threads (determining from among prior conversations those successfully resolved for performance in a learning model to predict an estimated thread step length [0035]).

Regarding claim 19, Richards in view of Bhatt in view of Fuchs teaches the limitations of claim 14, as above.
Furthermore, Richards teaches The method of claim 14, wherein the predicted number of remaining actions until the respective conversation thread is resolved is a predicted number of comments to be added to the respective conversation thread until the respective conversation thread is resolved (prediction of number of steps, each comment corresponding with a step of a conversation process of Richards (e.g., remaining steps of a conversation such as steps involved in walking a user through fixing a broken connection) [0035]).

Regarding claim 20, Richards in view of Bhatt in view of Fuchs teaches the limitations of claim 14, as above.
Furthermore, Richards teaches The method of claim 14, wherein the predicted number of total actions for the respective conversation thread to be resolved is a predicted number of total comments to resolve the respective conversation thread (e.g., number of steps (i.e., comments) to walk the user through a repair process [0035]).


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Fuchs and in view of Quatrano (US 20140280602)
Regarding claim 5, Richards in view of Fuchs teaches the limitations of claim 1, as above.
However, while Richards discloses collaboration with respect to collaborating on previous conversation threads (e.g., ratings [0035]), in an effort to advance prosecution and making a word processing document abundantly clear, Quatrano more specifically teaches The system of claim 1, wherein the collaboratively developed content is at least one of source code, text of a word processing document, or slides of a presentation document as follows: collaborations associated with documents ([0002], [0003], [0018], [0019], [0025], and [0037]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the conversation thread management with respect to document collaboration of Quatrano with the conversation thread manager of Richards in view of Fuchs to have wherein the collaboratively developed content is at least one of source code, text of a word processing document, or slides of a presentation document. The combination would allow for, according to the motivation of Quatrano, performing collaboration among users particularly with respect to allowing the users to work together via conversations/communications with respect to the shared collaboration objective (e.g., documents shared and conversations) [0002] thus establishing a document collaboration platform into which communications can be integrated and managed [0003] via collaboration thread management (abstract). 

Regarding claim 13, the claim recites similar limitations as claim 5 – see above.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Bhatt in view of Fuchs and in view of Quatrano.
Regarding claim 17, the claim recites similar limitations as claim 5 – see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144